Exhibit 10.5 SUBORDINATED TERM LOAN NOTE THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER FEDERAL AGENCY. THIS OBLIGATION IS SUBORDINATED IN THE RIGHT OF PAYMENT TO ALL SENIOR INDEBTEDNESS OF MAKER. $6,000,000 Date: November 21, 2008 FOR VALUE RECEIVED, EMBASSY BANCORP, INC., a Pennsylvania corporation (“Maker”), promises to pay to the order of UNIVEST NATIONAL BANK AND TRUST CO. (“Payee”), at Payee’s principal office in Souderton, Pennsylvania, in lawful money of the United States of America, the principal amount of Six Million Dollars ($6,000,000), or so much thereof as may be advanced to the Maker pursuant to the terms hereof and pursuant to the terms of that certain Loan Agreement of even date herewith by and between Maker and Payee (the “Loan Agreement”), together with interest on the part of the principal amount from time to time remaining outstanding and unpaid from the date of this Subordinated Term Loan Note (the “Note”) at the rate of seven and one-half percent (7.50%) per annum. The entire unpaid principal of this note and any accrued interest then unpaid shall be due and payable on or before November 30, 2013.The interest on this Note shall be due and payable monthly as it accrues on the first day of each month until this Note is paid in full, commencing on December 1, 2008.The Maker shall have the right and privilege upon at least three (3) Business Days written notice to the Payee of prepaying all or any part of this Note at any time without penalty, and all payments on this Note shall be applied first to accrued interest and the balance, if any, to principal. The highest rate of interest provided for in this Note shall continue to apply to the debt evidenced by this Note notwithstanding the entry of judgment on this Note. Calculations by Payee of principal and interest due shall be conclusive absent manifest error. Interest shall be calculated on the basis of the actual number of days in the then current calendar year divided by 360. Both principal and interest are payable in lawful money of the United States of America without set-off or counterclaim. As additional consideration, Maker agrees to pay the following additional nonrefundable fees and charges from separate funds on or before today’s date: Legal Fees.Maker agrees to reimburse the Payee for all reasonable legal fees incurred in the origination of the Note. This Note is referred to in, and is entitled to the benefits of, the Loan Agreement, as the same may be amended, modified or supplemented from time to time. Capitalized terms used in this Note and not otherwise defined shall have the respective meanings given to them in the Loan Agreement. The terms of the Loan Agreement, including, without limitation, those relating to events of default, are incorporated herein by reference. In the event any payment due hereunder shall become overdue for a period in excess of fifteen (15) days after its due date, to cover the extra expense involved in handling delinquent payments, Maker shall pay to Payee, upon written demand therefor, a “late charge” equal to five percent (5%) of any overdue payment. The occurrence or existence of an Event of Default under the Loan Agreement shall constitute an Event of Default under this Note. Should an Event of Default occur, then the entire unpaid principal balance of this Note, together with all accrued interest and all other sums due by Maker hereunder shall become due and payable immediately, and payment of the same may be enforced and recovered in whole or in part at any time by one or more of the remedies provided to Payee in this Note or any other Loan Document, and in such case Payee may also recover all costs of suit and other expenses in connection therewith. The remedies of Payee as provided in this Note and in any other Loan Document shall be cumulative and concurrent and may be pursued singly, successively or together against Maker at the sole discretion of Payee, and such remedies shall not be exhausted by any exercise thereof but may be exercised as often as occasion therefor shall occur. Payee shall not by any act of omission or commission be deemed to have waived any of its rights or remedies hereunder unless such waiver be in writing and signed by Payee, and then only to the extent specifically set forth therein; a waiver on one event shall not be construed as continuing or as a bar to or waiver of such right or remedy on a subsequent event. If any provision hereof is found by a court of competent jurisdiction to be prohibited or unenforceable, it shall be ineffective only to the extent of such prohibition or unenforceability, and such prohibition or unenforceability shall not invalidate the balance of such provision to the extent it is not prohibited or unenforceable, nor invalidate the other provisions hereof, all of which shall be liberally construed in favor of Payee in order to effect the provisions of this Note. As used herein, the words “Payee” and “Maker” shall be deemed and construed to include the respective successors and assigns of Payee and Maker.
